Exhibit 10.1
 
 
Asset Exchange Agreement
 


Party A: Shanxi Puda Coal Group Co.
Registered Address: No. 426, Xuefu Street, Taiyuan, Shanxi Province
Legal Representative: Zhao Ming


Party B: Lingshi County Jinliao Coal & Chemical Co., Ltd.
Registered Address: Liangdu Industrial Park of Lingshi County
Legal Representative: Zhang Laiyi






WHEREAS, the annual production of the coal washing plant owned by Party A is
400,000 metric tons, and the annual production of the coal washing plant owned
by Party B is 1.2 million metric tons; and


WHEREAS, Party A wishes to expand its production capacity.


NOW THEREFOR, Party A and Party B (collectively, “Parties”) hereto agree upon
such exchange (the “Asset Exchange”) of all assets of the coal washing plant
owned by Party A plus additional cash for all assets of the coal washing plant
owned by Party B.



1.
The board of directors of Shanxi Puda Coal Group Co. has made a resolution
approving the Asset Exchange of all assets of its 400,000-MT coal washing plant,
evaluated at RMB 11.50 million, plus RMB 45.50 million in cash, for all assets
of Chongjie Coal Washing Plant, owned by Lingshi Jinliao Coal & Chemical Co.,
Ltd., evaluated at RMB 57 million.




2.
The board of directors of Lingshi Jinliao Coal & Chemical Co., Ltd. has made a
resolution approving the Asset Exchange of all assets of Chongjie Coal Washing
Plant, evaluated at RMB 57 million, for all assets of the coal washing plant
owned by Shanxi Puda Coal Group Co. plus additional cash with a total value of
RMB 57 million.



Through friendly consultation, both Parties agree to the following terms of the
Asset Exchange (the “Agreement”):



 
I.
Description of the Asset Exchange




--------------------------------------------------------------------------------


 
Shanxi Puda Coal Group Co. exchanges all assets of its coal washing plant,
located in Shachuan Village, Liulin County, Shanxi Province (“Plant A”), plus
additional cash, with a total value of RMB 57 million, for all assets of
Chongjie Coal Washing Plant, owned by Lingshi Jinliao Coal & Chemical Co., Ltd.,
located at Yi Zhuang Villagers’ Group, Tai Village, Liang Du Township, Lingshi
County (“Plant B”).



 
II.
Considerations of the Asset Exchange




 
a.
Assets Exchanged from Party A to Party B:



All assets of Plant A, which is owned by Party A, with a book value of RMB 11.5
million (the schedule of assets is attached to this Agreement).



 
b.
Assets Exchanged from Party B to Party A:



All assets of Plant B, which is owned by Party B, with a book value of RMB 57
million (the schedule of assets is attached to this Agreement).



 
c.
Pricing and Evaluation of the Asset Exchange



Pricing of the exchanged assets is based on book value as prepared and
maintained by both Parties. Assets of Plant A are evaluated at RMB 11.5 million.
Assets of Plant B are evaluated at RMB 57 million.



 
d.
Additional Cash



Both Parties agree that the price differential of RMB 45.5 million in this Asset
Exchange will be paid in Additional Cash by Shanxi Puda Coal Group Co. to Party
B.



 
III.
Rights and Obligations of Both Parties




 
a.
Rights and Obligations of Party A:




 
i.
Party A warrants that it owns Plant A, which is free from any lien, mortgage or
any other encumbrance which may affect this Asset Exchange;

 
ii.
Upon the completion of this Asset Exchange, Party A shall assist Party B in
completing necessary transfer procedures, and shall provide documentation as may
be required in a timely manner.




--------------------------------------------------------------------------------


 

 
b.
Rights and Obligations of Party B:

 

 
i.
Party B warrants that it owns Plant B, which is free from any lien or any other
encumbrance right which may affect this Asset Exchange;

 
ii.
Upon the completion of this Asset Exchange, Party B shall assist Party A in
completing necessary transfer procedures, and shall provide documentation as may
be required in a timely manner.




 
IV.
Performance and Payment




 
a.
Within ten days after the execution of this Agreement, both Parties shall
designate representatives to take necessary procedures to complete the asset
transfers.

 
b.
Party A shall remit the Additional Cash, in the amount of RMB 45.50 million, to
party B within three days of the completion of such asset transfers.




 
V.
Liabilities of Breach



In the event of delayed performance after the execution of this Agreement, the
delaying Party shall pay to the non-delaying Party a daily damage, in the amount
of 0.5% of the total value unperformed.



 
VI.
Miscellaneous




 
a.
This Agreement shall be executed in six copies, three to be kept by each Party.
The Agreement shall become effective when signed and sealed by both Parties.

 
b.
This Agreement shall be deemed executed at the location of Party A. In the event
of dispute not resolved through consultation, the moving Party may submit the
dispute to the People’s Court sitting at the location of execution of this
Agreement.

 
c.
Upon the completion of this Asset Exchange, the business licenses of both
Parties shall remain valid and in effect. Each Party shall be responsible for
updating its business address as it may become necessary.




--------------------------------------------------------------------------------




Party A: Shanxi Puda Coal Group Co. (Seal)


Legal Representative: /s/ Zhao Ming


Signed: June 6, 2007




Party B: Lingshi Jinliao Coal & Chemical Co., Ltd. (Seal)


Legal Representative: /s/ Zhang Laiyi


Signed: June 6, 2007
 

--------------------------------------------------------------------------------


 
Asset list--Puda Liulin Dongqiang Coal Washing Plant


Name
 
Quantity
 
Book Value('000 RMB)
 
Office Building
   
1
   
1,246
 
Plant
   
1
   
2,287
 
Coal Washing Machine
   
2
   
2,000
 
Pump
   
4
   
120
 
Belt Conveyor
   
4
   
220
 
Compressor
   
3
   
630
 
Forklift
   
4
   
1,200
 
Bulldozer
   
2
   
218
 
Floatation Machine
   
1
   
324
 
Testing Equipment
   
1
   
92
 
Electrical Pump
   
2
   
436
 
Car and Truck
   
6
   
2,100
 
Computer
   
6
   
64
 
Copier
   
3
   
19
 
Projector
   
2
   
17
 
Printer
   
2
   
4
 
Central Air Conditioner
   
1
   
524
 
Total
         
11,501
 

 

--------------------------------------------------------------------------------


 
Asset List--Lingshi Jinliao Coal Washing Plant


Name
 
Quantity
 
Book Value('000 RMB)
 
Land use right&Plant
         
3,957
 
Compressor
   
1
   
740
 
Pump
   
7
   
635
 
Centrifugal Dewatering Machine
   
2
   
1,142
 
Sift
   
3
   
5,253
 
Desliming Screen
   
1
   
523
 
Magnet Beneficating Machine
   
1
   
1,934
 
Scraper
   
1
   
720
 
Filter Press
   
3
   
3,485
 
Floating Beneficating Machine
   
2
   
5,996
 
Monitoring Equipment
   
3
   
4,295
 
Thickening Machine
   
1
   
3,830
 
Furnace
   
1
   
157
 
Crusher
   
3
   
1,977
 
Belt conveyor
   
5
   
4,275
 
Adaptor
   
6
   
1,192
 
Scale
   
3
   
858
 
Bulldover
   
2
   
760
 
Loader
   
2
   
1,216
 
Oil Tank
   
1
   
69
 
Jigging Machine
   
2
   
1,198
 
Cyclone
   
2
   
2,050
 
Fuel Dispenser
   
2
   
27
 
High Voltage Equipment
   
2
   
1,926
 
Power Generator
   
1
   
2,650
 
Coal Feeder
   
2
   
1,037
 
Processor
   
1
   
560
 
Desliming Cone
   
2
   
1,364
 
Coal Middlings Dewatering Machine
   
1
   
405
 
Digger
   
1
   
948
 
Filter
   
1
   
669
 
Shale Tank
   
3
   
897
 
Testing Equipment
   
1
   
161
 
Oil Cone
   
1
   
47
 
Roots Blower
   
1
   
57
 
Total
         
57,010
 

 

--------------------------------------------------------------------------------

